*643The opinion of the court was delivered by
Nicholas, O. J.
The District Judge in his reasons for judgment said that “ the evidence showed that plaintiff and defendant did not at times live happily together. That it was not necessary for him to recite the facts proven. They were not sufficient to authorize him to decree a separation.’1
Plaintiff presses upon us the declaration made by the wife in her answer that she would never live with him again and would never consent to be reconciled to him and he asks why should parties en • tertaining such feelings toward each other be forcedly held together by legal ties. In the first place, declarations of the character stated have not in point of fact the force and significance which counsel attributes to them. Made during the heat of acrimonious litigation, they are frequently withdrawn; and differences supposed at the time to be of so radical a character as to admit of no possibility of adjustment have, by effect of time, of kindly interposition of friends, or the withdrawal of existing sources or causes of irritation, finally taken on a very different appearance from that which they originally had. This has been the experience of almost every member of the bar who has had anything to do with suits of this kind. But separations of this character are not authorized to be made upon the pleadings of parties. They have to be based upon proof made of the existence of certain specially enumerated grounds of complaint.
We have read the evidence in this case carefully and we agree with the District Judge that there is nothing contained in it which would justify a separation. The opinion expressed by several of plaintiff’s witnesses as to what the situation calls for is not evidence in his favor. Those persons should have stated facts and left to the court to draw conclusions. Several quarrels between the parties were spoken of, but how they originated, who was really to blame in starting them or what actually was said by either or both spouses was not specified.
Judgment affirmed.